~-,> ." -_:.~:;;:.:;:4,;;:5;;:,B,a:(R;;;:ev;;_.;;;02;;,:I0:;;;81;;,;20;;,;19~);:.::1u::,dge:;:m:;;:en;:.ti:;;n,:;.•C;;;:r;;,:im:;;in:::;al.:,_Pe:::;tty"-C:;;:a:;;:se~(M:;;o:;::d::;:ifi:;;:ed:i..)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _.,,,.:,P;a•g,;;.e,:.Io:::_f.:.,.1   (f
                                                                     UNITED STATES DISTRICT COURT
                                                                                      SOUTHERN DISTRICT OF CALIFORNIA

                                            United States of America                                                                                       JUDGMENT IN A CRIMINAL CASE
                                                                       v.                                                                                   (For Offenses Committed On or After November 1, 1987)


                                           Juan Efren Alcaraz-Cortez                                                                                        Case Number: 3:19-mj-24561

                                                                                                                                                           Kathr n A. Thickstun ·
                                                                                                                                                           Defendant's Attorney


          REGISTRATION NO. 91929298                                                                                                                                                                              .· · ~
          THE DEFENDANT:                                                                                          oE___c__o
                                                                                                                          ___ 9 2019 .
           lZl pleaded guilty to count( s) 1 of Complaint                                                           " ,,,... " •.
                                           ----'------------...,.,,=-c~~---'"~cl-".l'c,l.J,:<-LllLl:i/-==+--
            •  was found guilty to count(s)
                                                                                       i :":~~-)-..F: ,·i::.:r:. ·- .·:;TF!(;T OF CALIFORNIA
                                                                                       I !Y'                                         DEPUTY
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                                         Nature of Offense                                                                                                                                Count Number(s)
          8:1325                                                  ILLEGAL ENTRY (Misdemeanor)                                                                                                                      1

            •       The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
            •       Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a termjof:

                                                           I
                                                                     TIME SERVED                                                                 • ---------'- days
            lZl     Assessment: $10 WAIVED lZl Fine: WAIVED
            lZl     Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the     defendant's possession at the time of arrest upon their deportation or removal.
            D       Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case

                                                                                                                                                                                                                                              '   /}    \_)
              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within130 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                                    Monday, December 9, 2019
                                                                                                                                                    Date of Imposition of Sentence



                                                                                                                                                    ll~Jiik~OCK
                                                                                                                                                     UNITED STATES MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                                                                                                                                     3:19-mj-24561
